FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                    No. 17-50358
           Plaintiff-Appellee,
                                                D.C. No.
                 v.                       2:16-cr-00824-JFW-1

 HEON-CHEOL CHI,
        Defendant-Appellant.                    OPINION

        Appeal from the United States District Court
           for the Central District of California
         John F. Walter, District Judge, Presiding

          Argued and Submitted December 7, 2018
                   Pasadena, California

                      Filed August 30, 2019

 Before: Johnnie B. Rawlinson and Carlos T. Bea, Circuit
     Judges, and Benjamin H. Settle, * District Judge.

                      Opinion by Judge Bea




     *
       The Honorable Benjamin H. Settle, United States District Judge
for the Western District of Washington, sitting by designation.
2                     UNITED STATES V. CHI

                          SUMMARY **


                          Criminal Law

    The panel affirmed a conviction under 18 U.S.C. § 1957
for engaging in a monetary transaction of over $10,000
derived from a “specified unlawful activity,” in a case in
which the defendant, a citizen of South Korea who was
employed as a principal researcher and director at a
government-funded geological research institute in South
Korea, solicited and received payments from two
seismometer manufacturers in exchange for ensuring that the
research institute purchased their products, and gave the
companies inside information about their competitors.

    The “specified unlawful activity” articulated in the
indictment was, as defined in 18 U.S.C. § 1956(c)(7)(B), “an
offense against a foreign nation involving . . . bribery of a
public official;” and the offense against a foreign nation
involving “bribery of a public official” was Article 129 of
the South Korean Criminal Code.

    The panel held that “bribery of a public official” in
§ 1956 is defined by that phrase’s “ordinary, contemporary,
common meaning,” and is not constrained by the federal
bribery statute, 18 U.S.C. § 201, a statute to which § 1956
makes no reference. The panel held that because the crime
described in Article 129 fits comfortably within the ordinary
meaning of “bribery of a public official” as used in § 1956,



    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                  UNITED STATES V. CHI                    3

the indictment was sufficient and there was no instructional
error.


                       COUNSEL

Benjamin L. Coleman (argued), Coleman & Balogh LLP,
San Diego, California, for Defendant-Appellant.

John-Alex Romano (argued), David M. Fuhr, and Anna G.
Kaminska, Trial Attorneys; John P. Cronan, Acting
Assistant Attorney General; Poonam G. Kumar, Assistant
United States Attorney; Nicola T. Hanna, United States
Attorney; United States Department of Justice, Criminal
Division, Washington, D.C.; for Plaintiff-Appellee.


                        OPINION

BEA, Circuit Judge:

    Dr. Heon-Cheol Chi, a citizen of South Korea, was
employed as a principal researcher and director at the Korea
Institute of Geoscience and Mineral Resources (KIGAM), a
government-funded geological research institute in South
Korea. Over nearly fifteen years, Chi solicited and received
payments from two seismometer manufacturers. In
exchange, he ensured that KIGAM purchased their products,
and he gave the companies inside information about their
competitors. He asked the companies to route his
payments—which totaled over a million dollars—to a bank
account in the United States. An FBI investigation ensued,
and Chi was arrested on December 12, 2016.
4                   UNITED STATES V. CHI

    Chi was indicted for six counts of violating 18 U.S.C.
§ 1957, which criminalizes engaging in monetary
transactions of over $10,000 derived from certain
“offense[s] against a foreign nation,” including crimes
involving “bribery of a public official.” 18 U.S.C. § 1956.
The “offense against a foreign nation” here was a violation
of Article 129 of the South Korean Criminal Code. The
district court concluded that Article 129 could properly be
classified as describing an offense involving “bribery of a
public official,” and the jury was instructed on the elements
of that offense. Chi was convicted on one count, Count 6. 1

    On appeal, Chi argues that the district court
misinterpreted the term “bribery of a public official” as used
in § 1956. According to Chi, “bribery of a public official” is
a reference to the federal bribery statute, 18 U.S.C. § 201,
and the district court erred by failing to ensure that the crime
described in Article 129 fell within the elements of the crime
described in said § 201. We disagree. We hold that “bribery
of a public official” in § 1956 is defined by that phrase’s
“ordinary, contemporary, common meaning,” Perrin v.
United States, 444 U.S. 37, 42 (1979), and is not constrained
by 18 U.S.C. § 201, a statute to which § 1956 makes no
reference. Furthermore, because we find the crime described
in Article 129 of the South Korean Criminal Code fits
comfortably within the ordinary meaning of “bribery of a
public official” as used in § 1956, we find the indictment was
sufficient and that there was no instructional error.
Accordingly, we affirm the judgment of the district court.



    1
     Count 6 was based on the November 22, 2016, deposit into Chi’s
Merrill Lynch account of a $56,000 check from his Bank of America
account.
                    UNITED STATES V. CHI                       5

                      BACKGROUND

    KIGAM is a government-funded geological research
institute in South Korea. KIGAM’s Earthquake Research
Center operates a nationwide acoustic network to monitor
seismic activity and artificial blasts. In addition, it serves as
South Korea’s data center for the United Nations
Comprehensive Test Ban Treaty Organization (CTBTO),
which monitors nuclear weapons tests around the world.

    Chi was a seismologist at KIGAM. He worked as a
principal researcher and was the director of the Earthquake
Research Center. Additionally, he served on a technical
working group for the CTBTO, and he advised the President
of South Korea on nuclear weapons testing as well. KIGAM
purchases and distributes a large amount of geological
equipment; over time, Chi became intimately involved in the
procurement process.

    KIGAM frequently purchased equipment from Guralp
Systems, a seismometer manufacturer in England. On
September 7, 2015, Guralp Systems’ executive chairman,
Christopher Potts, noticed that the company had paid Chi
“several hundred thousand dollars” over the previous several
years, which “seemed like a large amount of money.” Upon
further inspection, he discovered that Guralp Systems had
paid Chi “nearly a million dollars from 2003 through to
2015” pursuant to a one-page, hand-written consulting
agreement. But the letter didn’t “look like a consulting
agreement at all.” Potts became apprehensive that the
payments “could . . . be bribes.”

    After discussing the matter with his associates, Potts
confronted Chi over lunch on September 15, 2015. He told
Chi that he believed the arrangement to be inappropriate and
illegal. Chi did not disagree, but promptly called “his boss or
6                     UNITED STATES V. CHI

his director,” spoke briefly to him in Korean, and then
reassured Potts that his superior “had agreed that it was okay
to have an official agreement between [Guralp Systems] and
KIGAM.” Potts declined such an arrangement.

    Over the next several months, Chi attempted a variety of
pricing maneuvers to receive what he termed “advice fees”
from Guralp Systems. Potts consistently rebuffed him. In
December 2015, Potts confronted Chi again, this time at a
geophysics conference in San Francisco. Chi admitted that
he was a government official and that the previous
arrangement was illegal, but after the conference concluded,
he renewed his efforts to be paid. He emailed Potts asking
for a “consulting agreement” that would pay $300,000 over
the next three years, and demanded payment for services
rendered under the previous agreement. 2 Potts never replied.
Instead, he notified the United Kingdom Serious Fraud
Office (SFO), which began an investigation. At some point,
the FBI became involved as well.

    The FBI investigation revealed the existence of another
company: Kinemetrics, a seismometer manufacturer
headquartered in Pasadena, California. 3 Like Guralp
Systems, Kinemetrics paid Chi money in exchange for
recommending and purchasing their products. In addition,
Chi provided Kinemetrics information about the company’s
competitors, sending them confidential presentations from
other manufacturers. Chi was surprisingly candid in his

    2
       As before, Chi admitted that he was “a government officer,” and
that the “previous [contract] was illegal,” but claimed that he now had
“permission from [his] president on the contracts.”
    3
     Some of the agreements entered into by Chi were with Quanterra,
a wholly-owned subsidiary of Kinemetrics. We refer to both entities as
Kinemetrics.
                        UNITED STATES V. CHI                                7

communications with Kinemetrics, often admitting that his
conduct was against the law.

    The investigation also revealed a money trail. Because
Chi had to report his “cash flow . . . to [the] government
every year,” he asked Kinemetrics and Guralp Systems to
deposit his fees in a Bank of America account in Glendora,
California. Between 2009 and 2016, the two companies
wired $1,044,690 to that account. Chi then transferred
$521,000 from the Bank of America account to a Merrill
Lynch account in Fort Lee, New Jersey. From there, he
transferred the money to his Citibank account in South
Korea. None of the money was ever transferred to KIGAM.

    On December 12, 2016, Chi flew to San Francisco for a
seismology convention, where the FBI arrested him in the
airport. A grand jury returned an indictment charging Chi
with six counts of engaging in monetary transactions derived
from a “specified unlawful activity,” in violation of
18 U.S.C. § 1957. The “specified unlawful activity”
articulated in the indictment was—as defined in 18 U.S.C.
§ 1956(c)(7)(B)—“an offense against a foreign nation
involving . . . bribery of a public official.” And the offense
against a foreign nation involving “bribery of a public
official” was Article 129 of the South Korean Criminal
Code. 4


   4
       As translated in district court, Article 129 states, in relevant part:

          A public official or an arbitrator who receives,
          demands or promises to accept a bribe in connection
          with his/her duties, shall be punished by imprisonment
          for not more than five years or suspension of
          qualifications for not more than ten years.
8                      UNITED STATES V. CHI

    Chi moved to dismiss the indictment on the ground that
it did not adequately allege the offense. He claimed that in
addition to alleging a violation of Article 129, the indictment
was required to allege a violation of 18 U.S.C. § 201, the
federal bribery statute. 5 The district court denied Chi’s
motion. During trial, Chi made a similar argument,
suggesting that the jury should be instructed on domestic
bribery law in addition to the elements of Article 129. The
court rejected that argument too. It agreed that “it must
ensure that the definition of ‘bribery’ under Article 129 of
the South Korea Criminal Code falls within the category of
conduct of a bribery of a public official, as contemplated by
Section 1956(c).” But it found that the definition in Article
129 did fall within that category, thereby rejecting Chi’s
claim. 6 Importantly, the court read the translated Article 129
to the jury.



    5
      Specifically, Chi asked the district court to issue an instruction
requiring the jury to find that he “intend[ed] to be influenced in the
performance of an official act.”

    6
      The district court ultimately defined the elements of Article 129 as
requiring the government to prove that:

         (1) The defendant is a public official for the purposes
         of Article 129; and

         (2) The defendant received, demanded, or promised to
         accept a payment in exchange for exercising his
         official duties, or in other words, as a quid pro quo for
         exercising his official duties.

The district court instructed the jury that as a matter of law, “a director
or researcher at [KIGAM] is a public official for the purposes of Article
129.”
                   UNITED STATES V. CHI                     9

    The jury ultimately convicted Chi on Count 6, which
arose from a $56,000 check sent from the Bank of America
account in California to the Merrill Lynch account in New
Jersey. It was unable to reach a verdict on the five remaining
counts. Chi now appeals, arguing that the crime described in
Article 129 of the South Korean Criminal Code must also
fall within the ambit of the crimes described in 18 U.S.C.
§ 201, and that the indictment and jury instructions were in
error as a result. Chi also argues that the court incorrectly
interpreted South Korean law, and that insufficient evidence
supported his conviction on Count 6.

               STANDARD OF REVIEW

    The sufficiency of an indictment is subject to de novo
review. United States v. Berger, 473 F.3d 1080, 1097 (9th
Cir. 2007). In addition, we review “the wording of jury
instructions for an abuse of discretion, but review de novo
whether jury instructions omit or misstate elements of a
statutory crime or adequately cover a defendant’s proffered
defense.” United States v. Kaplan, 836 F.3d 1199, 1214 (9th
Cir. 2016) (citation omitted).

    In reviewing a conviction for sufficiency of the evidence,
our court conducts a two-step inquiry. First, we “consider the
evidence presented at trial in the light most favorable to the
prosecution, and second, [we] determine whether the
evidence so viewed is adequate to allow any rational trier of
fact to find the essential elements of the crime beyond a
reasonable doubt.” United States v. Lemus, 847 F.3d 1016,
1020 (9th Cir. 2016).
10                 UNITED STATES V. CHI

                       DISCUSSION

A. Section 1956(c)(7)(B) Should Be Interpreted to Take
   the Ordinary, Contemporary, Common Meaning of
   “Bribery of a Public Official” at the Time Congress
   Enacted the Statute

    The legal question at the heart of this case is simple: what
does an “offense against a foreign nation involving . . .
bribery of a public official,” as found in 18 U.S.C.
§ 1956(c)(7)(B), mean?

    To understand where § 1956(c)(7)(B) fits within the
statutory scheme, we begin with its neighboring statute,
§ 1957. That statute reads:

       (a) Whoever . . . knowingly engages or
       attempts to engage in a monetary transaction
       in criminally derived property of a value
       greater than $10,000 and is derived from
       specified unlawful activity, shall be punished
       as provided in subsection (b).

18 U.S.C. § 1957. In order to define the term “specified
unlawful activity,” § 1957 declares that the term “shall have
the meaning given . . . in section 1956 of this title.”
18 U.S.C. § 1957(f). That brings us to § 1956(c), which
states:

       (7) the term “specified unlawful activity”
       means—

           (B) with respect to a financial transaction
           occurring in whole or in part in the United
           States, an offense against a foreign nation
           involving—
    UNITED STATES V. CHI                    11

(i) the manufacture, importation, sale,
or distribution of a controlled
substance (as such term is defined for
the purposes of the Controlled
Substances Act);

(ii) murder, kidnapping, robbery,
extortion, destruction of property by
means of explosive or fire, or a crime
of violence (as defined in section 16);

(iii) fraud, or any scheme or attempt
to defraud, by or against a foreign
bank (as defined in paragraph 7 of
section 1(b) of the International
Banking Act of 1978);

(iv) bribery of a public official, or the
misappropriation,        theft,        or
embezzlement of public funds by or
for the benefit of a public official;

(v) smuggling or export          control
violations involving—

    (I) an item controlled on the
    United States Munitions List
    established under section 38 of
    the Arms Export Control Act
    (22 U.S.C. 2778); or

    (II) an item controlled under
    regulations under the Export
    Administration       Regulations
    (15 C.F.R. Parts 730–774);
12                 UNITED STATES V. CHI

               (vi) an offense with respect to which
               the United States would be obligated
               by a multilateral treaty, either to
               extradite the alleged offender or to
               submit the case for prosecution, if the
               offender were found within the
               territory of the United States; or

               (vii) trafficking in persons, selling or
               buying       of     children,     sexual
               exploitation      of     children,    or
               transporting, recruiting or harboring a
               person, including a child, for
               commercial sex acts;

18 U.S.C. § 1956 (emphasis added). In other words, for an
act to qualify as “specified unlawful activity,” it must be “an
offense against a foreign nation.” But not every violation of
foreign law is a “specified unlawful activity.” To qualify, the
“offense against a foreign nation” must fall within the
bounds of one of the listed categories—say, “bribery of a
public official.” The question here is how to define the
categorical boundaries of such “bribery of a public official.”

    Though we have never resolved this question, our circuit
has adjudicated matters under § 1956(c)(7)(B) before. In
United States v. Lazarenko, Pavel Lazarenko, the former
Prime Minister of Ukraine, was charged with engaging in a
monetary transaction derived from a violation of an “offense
against a foreign nation involving . . . extortion” under
§ 1956(c)(7)(B). 564 F.3d 1026, 1029–31 (9th Cir. 2009).
“[T]he jury was instructed that it had to find a violation of
Ukra[i]nian law and was provided with the elements of the
relevant Ukra[i]nian statutes.” Id. at 1034. The Ukrainian
extortion statutes did not require the jury to find that
Lazarenko had used violent means to accomplish the
                   UNITED STATES V. CHI                    13

extortion. On appeal, Lazarenko argued that “extortion” in
§ 1956(c)(7)(B) was limited to “extortion through violence”
and therefore made the Ukrainian law he had allegedly
violated inapplicable. Id. at 1038.

    We disagreed. We acknowledged that some federal
statutes used the term “extortion” to refer to “extortion by
violence,” but explained that those statutes also used the
term to mean “extortion under color of official right.” Id. at
1039. We also highlighted the common law definition of
extortion—which “resembled what we know as bribery”—
and noted that this “broad interpretation” was supported by
extortion’s “ordinary meaning.” Id. at 1039–40. In other
words, regardless whether one interpreted § 1956(c)(7)(B)
by consulting federal statutes, common law, or the term’s
ordinary meaning, the Ukrainian law describing the required
elements of extortion fell comfortably within the category of
“extortion” even though the Ukrainian law did not require
violence as an element. Id.

    We next considered § 1956(c)(7)(B) in United States v.
Chao Fan Xu, though like Lazarenko, that opinion shed little
light on the statute’s interpretation. 706 F.3d 965 (9th Cir.
2013), abrogated on other grounds by RJR Nabisco, Inc. v.
European Cmty., 136 S. Ct. 2090 (2016). In Chao Fan Xu,
four Chinese nationals engaged in a complex series of
financial crimes, diverting bank funds from the Bank of
China and entering into fraudulent marriages in the United
States to conceal their scheme. Id. at 972–73. After fleeing
to the United States, they were arrested and charged with
several crimes, including engaging in monetary transactions
derived from violations of an “an offense against a foreign
nation involving . . . fraud” under § 1956(c)(7)(B). Id.
at 986. This time, the foreign offenses were two articles of
the Criminal Law of the People’s Republic of China.
14                 UNITED STATES V. CHI

    Among other arguments, the defendants in Chao Fan Xu
contended that the rule of lenity should apply to “an offense
against a foreign nation involving . . . fraud.” Id. at 986–87.
We rejected that claim. Noting that “we resort to the rule of
lenity only if the statute is ‘truly ambiguous,’” United States
v. Gonzalez-Mendez, 150 F.3d 1058, 1061 (9th Cir. 1998),
we said that “American law provides a straightforward
definition of common fraud.” 706 F.3d at 987–88. But our
conclusory reference to “American law” did not specify a
methodological approach, nor did it reference a particular
statute. Thus, we left the question of how to interpret
§ 1956(c)(7)(B) unanswered.

    Our circuit precedent may not provide much guidance,
but the Supreme Court’s jurisprudence in other contexts is
instructive. Like § 1956(c)(7)(B), the Travel Act, the Armed
Career Criminal Act (ACCA), and the Racketeer Influenced
and Corrupt Organizations Act (RICO) contain categories of
crimes within which other laws fall—in those cases, state
criminal statutes. In analyzing those statutes, the Supreme
Court has consistently adopted the “fundamental canon of
statutory construction . . . that, unless otherwise defined,
words will be interpreted as taking their ordinary,
contemporary, common meaning.” Perrin, 444 U.S. at 42.
We adopt that same approach here.

    Perrin involved a prosecution for bribery under the
Travel Act, 18 U.S.C. § 1952 (1961), which criminalizes
those who travel or use “interstate or foreign commerce”
with the intent to further “unlawful activity.” Id. at 38. The
Travel Act defines “unlawful activity” as “extortion, bribery,
or arson in violation of the laws of the State in which
committed or of the United States.” 18 U.S.C. § 1952
(1961). The defendants, who were indicted for committing a
commercial bribery scheme in violation of Louisiana law,
                   UNITED STATES V. CHI                     15

argued that their indictment failed to state an offense because
“bribery” carried its common law meaning, and
“commercial bribery was not an offense at common law.”
Perrin, 444 U.S. at 41. But the Court found it unlikely that
Congress was unaware that “the common understanding and
meaning of ‘bribery’ had extended beyond its early
common-law definitions” when the Travel Act was enacted
in 1961. Id. at 45. The Court therefore applied the maxim
that “words generally should be interpreted as taking their
ordinary, contemporary, common meaning,” holding that a
“generic definition of bribery, rather than a narrow common-
law definition, was intended by Congress,” thereby
affirming the defendants’ conviction. Id. at 49.

    Three decades later, the Court adopted the same
approach in Taylor v. United States, 495 U.S. 575 (1990).
There, the Court considered the meaning of the word
“burglary” in the ACCA, which applies a sentencing
enhancement to individuals convicted of several categories
of crimes. Id. at 577–78. Citing Perrin, the Court concluded
that what “Congress meant by ‘burglary’” was the “generic
sense in which the term is now used.” Id. at 598. Thus, using
the Model Penal Code and a contemporary criminal law
hornbook, the Court announced that “a person has been
convicted of burglary for purposes of [the ACCA] if he is
convicted of any crime, regardless of its exact definition or
label, having the basic elements of unlawful or unprivileged
entry into, or remaining in, a building or structure, with
intent to commit a crime.” Id. at 599. The Court then
remanded the case for further proceedings, instructing the
lower court to analyze whether the burglary statutes in
question included the elements of “generic burglary.” Id.
at 602.
16                 UNITED STATES V. CHI

    The Court also adopted this approach to statutory
interpretation in Scheidler v. National Organization for
Women, Inc., a RICO case. 537 U.S. 393, 410 (2003).
Scheidler considered the definition of an “act or threat
involving . . . extortion, . . . which is chargeable under State
law.” Id. at 409 (quoting 18 U.S.C. § 1961(1)). The
defendants, found guilty of committing extortion under a
state extortion statute that did not require them to obtain
property as part of the crime, argued for a generic definition
of “extortion.” The Court agreed. Referencing Taylor, it held
that “extortion” under RICO was limited to state statutes that
criminalized conduct that would be “generically classified as
extortionate.” Id. at 409. And because the Model Penal Code
and a majority of state statutes required a party to obtain
property in order to commit extortion, the Court reversed the
judgment of conviction. Id. at 410.

    Rather than consult the “ordinary, contemporary,
common meaning” in interpreting § 1956(c)(7)(B), Chi
urges us to hold that “bribery of a public official” is a
reference to 18 U.S.C. § 201. That reading is belied by the
rest of the statute. Several of the categories in
§ 1956(c)(7)(B) include references to specific federal laws,
such as §§ 1956(c)(7)(B)(i) (Controlled Substances Act),
1956(c)(7)(B)(iii) (International Banking Act of 1978),
1956(c)(7)(B)(v)(I)     (22     U.S.C.     § 2778),      and
1956(c)(7)(B)(v)(II)     (15    C.F.R.    Parts    730–74).
§ 1956(c)(7)(B)(iv), which includes “bribery of a public
official,” contains no such reference. “Where Congress
includes particular language in one section of a statute but
omits it in another section of the same Act, it is generally
presumed that Congress acts intentionally and purposely in
the disparate inclusion or exclusion.” Russello v. United
States, 464 U.S. 16, 23 (1983) (citation omitted). In the
words of the district court, “had Congress intended to
                   UNITED STATES V. CHI                     17

criminalize the laundering of bribery proceeds only where
the foreign bribery statutes tracked the requirements of
§ 201, it would have said so.”

    Furthermore, even if “bribery of a public official” were
interpreted as a reference to a specific federal statute, it is
not clear to which statute it would refer. To be sure,
18 U.S.C. § 201 is frequently referred to as “the federal
bribery statute.” McDonnell v. United States, 136 S. Ct.
2355, 2365 (2016). But it is “merely one strand of an
intricate web of regulations, both administrative and
criminal, governing the acceptance of gifts and other self-
enriching actions by public officials.” United States v. Sun-
Diamond Growers of California, 526 U.S. 398, 409 (1999).
Various federal statutes apply to federal employees who
participate in proceedings relating to a matter in which they
have a financial interest, 18 U.S.C. § 208; employees who
receive “any contribution to or supplementation of salary . . .
from any source other than the [g]overnment,” 18 U.S.C.
§ 209; or employees who “solicit or accept anything of value
from a person . . . whose interests may be substantially
affected by the performance or nonperformance of the
individual’s official duties,” 5 U.S.C. § 7353. Faced with
this web of regulation, § 1956(c)(7)(B) gives no indication
which—if any—federal law should define the meaning of
“bribery of a public official.” Hence, absent a statutory basis
to refer to and adopt the elements of § 201, we interpret
“bribery of a public official” per Perrin’s instruction.

B. The “Ordinary, Contemporary, Common Meaning”
   of “Bribery of a Public Official” in 2001 Included
   Article 129 of the South Korean Criminal Code.

    § 1956(c)(7)(B)(iv)—“bribery of a public official, or the
misappropriation, theft, or embezzlement of public funds by
or for the benefit of a public official”—was added to the
18                 UNITED STATES V. CHI

statute as part of the Patriot Act in 2001. Thus, to interpret
the meaning of “bribery of a public official,” we look to the
ordinary meaning of the term at that time.

    In 2001, the latest edition of Black’s Law Dictionary
defined “bribery” as “[t]he corrupt payment, receipt, or
solicitation of a private favor for official action.” Bribery,
Black’s Law Dictionary (7th ed. 1999). The Model Penal
Code (MPC), meanwhile, defines bribery as:

       [O]ffer[ing], confer[ring] or agree[ing] to
       confer upon another, or solicit[ing],
       accept[ing] or agree[ing] to accept from
       another:

           (1) any pecuniary benefit as consideration
           for the recipient’s decision, opinion,
           recommendation, vote or other exercise
           of discretion as a public servant, party
           official or voter; or . . .

           (3) any benefit as consideration for a
           violation of a known legal duty as [a]
           public servant or party official.

Model Penal Code § 240.1, Bribery in Official and Political
Matters (Am. Law Inst., 1962). The MPC defines “public
servant” as “any officer or employee of government,
including legislators and judges, and any person
participating as juror, advisor, consultant or otherwise, in
performing a governmental function; but the term does not
include witnesses.” Id.

    These sources demonstrate that based on the common
understanding of the term at the time the statute was enacted,
“bribery” contained several elements. First, it required two
                   UNITED STATES V. CHI                      19

parties—one who “paid,” “offered,” or “conferred” the
bribe, and one who “received,” “solicited,” or “agreed to
accept” it. Second, it required something to be given by the
bribe-giver—either a “private favor,” a “pecuniary benefit,”
or “any benefit.” And third, it required something to be given
by the bribe-taker—either “official action,” “the recipient’s
decision, opinion, recommendation, vote or other exercise of
discretion as a public servant,” or “a violation of a known
legal duty as public servant.”

    The foreign law at issue, Article 129 of the South Korean
Criminal Code, contains all three requirements. As
translated in district court and read to the jury, it states, in
relevant part:

       A public official or an arbitrator who
       receives, demands or promises to accept a
       bribe in connection with his/her duties shall
       be punished by imprisonment for not more
       than five years or suspension of
       qualifications for not more than ten years.

The first requirement is satisfied by “public official,”
which—in addition to matching the MPC and dictionary
definition—undoubtedly aligns with the phrase “bribery by
a public official” in § 1956. The verbs expressed in the
statute (“receives, demands, or promises”) mirror those
found in contemporary sources as well (“receive, solicit, or
agree to accept”). The second requirement is satisfied by the
word “bribe,” which encompasses a “private favor,”
“pecuniary benefit,” or “any benefit.”

    Chi argues that Article 129 does not fit within the
category of “bribery” because the third requirement is
missing. But by immediately preceding the phrase “in
connection with his/her duties,” the word “bribe” limits the
20                    UNITED STATES V. CHI

scope of what follows. A bribe itself is a “price, reward, gift,
or favor bestowed or promised with a view to pervert the
judgment of or influence the action of a person in a position
of trust.” Bribe, Black’s Law Dictionary (7th ed. 1999)
(emphasis added). The thing given by the bribe-taker is
therefore “the action of a person in a position of trust” given
“in connection with his/her duties.” In other words, for the
jury to convict Chi, they had to find that Chi acted in
consideration of and in exchange for the money he
received—aligning with the third requirement of bribery.

    Article 129 of the South Korean Criminal Code therefore
falls within the category given in § 1956(c)(7)(B)(iv):
“bribery of a public official, or the misappropriation, theft,
or embezzlement of public funds by or for the benefit of a
public official.” The district court did not err in so finding,
nor did it err in instructing the jury to that effect. Chi’s
argument that the indictment was in error fails for the same
reason. The indictment alleged a violation of Article 129; it
did not need to also allege a violation of federal bribery law.

     Lastly, Chi contends that even if Article 129 is the
applicable standard, the jury instructions were flawed
because they failed to communicate a necessary component
of bribery: the “corrupt intent to be influenced.” But Chi’s
only authorities for finding a “corrupt intent to be
influenced” to be necessary for bribery are § 201 and Sun-
Diamond Growers of California, 526 U.S. at 404, a case that
interpreted that statute. This claim, then, is merely a
restatement of Chi’s general argument that § 1956(c)(7)(B)
is to be defined by § 201. It fails for the same reasons. 7


     7
       Nor—contrary to Chi’s claims—is McDonnell applicable here, as
its holding also rested upon § 201. 136 S. Ct. at 2372. And to the extent
                       UNITED STATES V. CHI                            21

C. Chi’s Conviction Was Supported by Sufficient
   Evidence

     Chi’s final argument is that insufficient evidence
supported his conviction. He claims that there was no
evidence to support the claim that the transaction in Count
6—the $56,000 check from Chi’s Bank of America Account
deposited in his Merrill Lynch account on November 22,
2016—actually came from a violation of Article 129. At
trial, the government proffered bank records indicating that
Chi made two wire transfers in late 2015 labeled as
“commission” payments from Kinemetrics. Chi claims that
the government provided no evidence that those wires arose
from impermissible activity.

    Strictly speaking, that is true: Kinemetrics’ controller,
Michelle Harrington, merely verified that the transfers had
taken place. But plenty of circumstantial evidence gave rise
to the inference that those transfers were bribes. Chi’s
communication with Kinemetrics showed that he intended to
keep the money for himself rather than transfer it to KIGAM.
His emails also showed that he provided Kinemetrics with
an illicit service in return. In one email, for instance, Chi
reported on the competing bids of several companies
(including Guralp Systems) to Kinemetrics, advising them
on which products to present during the bidding process.
And on May 24, 2015—approximately six months before the
wire transfers—Chi sent Kinemetrics an email providing


that McDonnell alluded to constitutional considerations, those
considerations are not present here either. Chi was charged with a crime
for engaging in a quid pro quo exchange with foreign businesses, not the
“people [he] serve[d].” Id. Similarly, by virtue of applying to “offenses
against a foreign nation,” the indictment and jury instructions did nothing
to implicate the issues of federalism present in McDonnell.
22                 UNITED STATES V. CHI

them with confidential information about a competing
company. He instructed Kinemetrics not to distribute it.

    Chi also used the term “advice fees” in his
contemporaneous emails to Kinemetrics, the same term that
he used when speaking with Guralp Systems. Potts testified
that “advice fees” were bribes, and Chi had previously
admitted that the “advice fees” were illegal. Chi’s emails to
Kinemetrics showed considerable consciousness of guilt that
a jury could conclude was inconsistent with legal behavior.
And evidence was presented that Kinemetrics deposited
payments made to a legitimate distributor to a bank in South
Korea, whereas the “advice fee” payments were made to a
bank in the United States.

    All this evidence could give rise to the conclusion that
the money transferred to Chi’s Merrill Lynch account on
November 22, 2016 was money received in violation of
Article 129. For Chi to succeed, “all rational fact finders
would have to conclude that the evidence of guilt fails to
establish every element of the crime beyond a reasonable
doubt.” United States v. Nevils, 598 F.3d 1158, 1165 (9th
Cir. 2010). That is not true here.

     AFFIRMED.